Citation Nr: 1010362	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-32 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease, diverticulosis, and irritable bowel syndrome.  

2.  Entitlement to service connection for a chronic sleep 
disorder.  

3.  Entitlement to service connection for a chronic disorder 
manifested by sexual dysfunction.  

4.  Entitlement to service connection for chronic 
cardiovascular disorder to include coronary artery disease.  

5.  Entitlement to service connection for chronic 
hypertension.  

6.  Entitlement to an effective date prior to July 16, 2004, 
for the award of service connection for lumbosacral strain, 
degenerative disc disease, and arthritis.  

7.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the Veteran's lumbosacral strain, 
degenerative disc disease, and arthritis.  

8.  Entitlement to an effective date prior to July 16, 2004, 
for the award of service connection for idiopathic 
dermatitis.  

9.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the Veteran's idiopathic dermatitis.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the Veteran's claims 
of entitlement to both back injury residuals with low back 
pain and coronary artery disease (CAD) and denied service 
connection for hypertension, a chronic gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD), 
diverticulitis, and irritable bowel syndrome (IBS), a skin 
disorder, a sleep disorder, and sexual dysfunction.  In April 
2008, the Board, in pertinent part, determined that new and 
material evidence had been received to reopen the Veteran's 
claims of entitlement to service connection for both back 
injury residuals and CAD and remanded the issues of service 
connection for a chronic back disorder to include injury 
residuals, a chronic cardiovascular disorder to include CAD, 
chronic hypertension, a chronic gastrointestinal disorder to 
include GERD, diverticulitis, and IBS, a chronic skin 
disorder, a chronic sleep disorder, and a chronic disorder 
manifested by sexual dysfunction to the RO for additional 
action.  

In June 2009, the RO granted service connection for 
lumbosacral strain, degenerative disc disease, and arthritis; 
assigned a 20 percent evaluation for those disabilities; 
granted service connection for ideopathic dermatitis; 
assigned a 30 percent evaluation for that disability; and 
effectuated the awards as of July 16, 2004.  In December 
2009, the Veteran submitted a notice of disagreement (NOD) 
with the initial evaluations and effective dates assigned for 
his lumbosacral spine and skin disabilities.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era for ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, the VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of the VA directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As the Veteran's 
claims for service connection for a chronic cardiovascular 
disorder to include CAD and chronic hypertension may be 
affected by the new presumptions, the Board must stay action 
on those matters in accordance with the Secretary's 
directive.  Once the planned final regulations are published, 
the adjudication of these claims will be resumed.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
lumbosacral spine and skin disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
an initial disability evaluation in excess of 20 percent for 
the Veteran's lumbosacral strain, degenerative disc disease, 
and arthritis and an initial disability evaluation in excess 
of 30 percent for his idiopathic dermatitis.  The Veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issues of service connection for a chronic 
gastrointestinal disorder, a chronic sleep disorder, and a 
chronic disorder manifested by sexual dysfunction; an earlier 
effective date for the award of service connection for 
lumbosacral strain, degenerative disc disease, and arthritis; 
the initial evaluation of the Veteran's lumbosacral spine 
disabilities, an earlier effective date for the award of 
service connection for ideopathic dermatitis, and the initial 
evaluation for his skin disability are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.  

The issue of an earlier effective date for the award of 
service connection for posttraumatic stress disorder (PTSD) 
been raised by the record.  It has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
the issue.  It is referred to the RO for appropriate action.  


REMAND

In its April 2008 Remand instructions, the Board directed, in 
pertinent part, that:  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic cardiovascular, 
back/spinal, gastrointestinal, and skin 
disabilities and claimed chronic sleep 
disorder and chronic disorder manifested 
by sexual dysfunction.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
expressly state whether the Veteran has a 
chronic sleep disorder and a chronic 
disability manifested by sexual 
dysfunction.  

The examiner or examiners should advance 
opinions as to:

***

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
gastrointestinal disorder had its 
onset during active service; is 
etiologically related to the 
Veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

***

e.  If a chronic sleep disorder is 
diagnosed, whether it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that such disorder had its 
onset during active service; is 
etiologically related to the 
Veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.

f.  If a chronic disorder manifested 
by sexual dysfunction is diagnosed, 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic cardiovascular disorder to 
include CAD and a chronic back disorder 
to include injury residuals on a de novo 
basis and readjudicate the issues of 
service connection for a chronic 
gastrointestinal disorder to include 
gastroesophageal reflux disease, 
diverticulosis, and irritable bowel 
syndrome, chronic hypertension, a chronic 
skin disorder, a chronic sleep disorder, 
and a chronic disorder manifested by 
sexual dysfunction with express 
consideration of the provisions of 38 
U.S.C.A. § 1154 and 38 C.F.R. § 3.310(a) 
(2007) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.

The Veteran was subsequently afforded an October 2008 VA 
examination for compensation purposes conducted by an 
advanced practice nurse (A.P.N.).  The October 2008 
examination report and a December 2008 addendum thereto fail 
to address whether the Veteran's diagnosed gastrointestinal 
and sleep disabilities are "etiologically related to and/or 
increased in severity beyond their natural progression due to 
his service-connected disabilities."  Further, the examiner 
diagnosed the Veteran with erectile dysfunction; conveyed the 
etiology of that disability was "unknown;" and failed to 
opine "whether it is more likely than not (i.e., probability 
greater than 50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that such disorder had its 
onset during active service; is etiologically related to the 
Veteran's active service including his service in the 
Republic of Vietnam; otherwise originated during active 
service; and/or is etiologically related to and/or increased 
in severity beyond its natural progression due to his 
service-connected disabilities."  In June 2009, the RO 
readjudicated the Veteran's entitlement to service connection 
for chronic gastrointestinal, sleep, and sexual dysfunction 
disabilities without "express consideration of the 
provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.310(a) 
(2007) and the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995)."  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has submitted a timely NOD with the June 2009 
rating decision assigning effective dates for the award of 
service connection for lumbosacral strain, degenerative disc 
disease, and arthritis and idiopathic dermatitis and the 
initial evaluations of those disabilities.  The Court has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes 
conducted by a physician in order to 
determine the nature and etiology of his 
chronic gastrointestinal disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether any identified 
gastrointestinal disorder had its onset 
during active service; is etiologically 
related to the Veteran's active service 
including his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner should provide the complete 
rationale for all opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Schedule the Veteran for a VA 
examination for compensation purposes 
conducted by a physician in order to 
determine the nature and etiology of his 
chronic sleep disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether any identified sleep disorder 
had its onset during active service; is 
etiologically related to the Veteran's 
active service including his service in 
the Republic of Vietnam; otherwise 
originated during active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Schedule the Veteran for a VA 
examination for compensation purposes 
conducted by a physician in order to 
determine the nature and etiology of his 
chronic sexual dysfunction.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether any identified sexual 
dysfunction including erectile 
dysfunction had its onset during active 
service; is etiologically related to the 
Veteran's active service including his 
service in the Republic of Vietnam; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  The 
examiner should provide the complete 
rationale for all opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then issue a SOC to the Veteran which 
addresses the issues of the Veteran's 
entitlement to an effective date prior to 
July 16, 2004, for the award of service 
connection for lumbosacral strain, 
degenerative disc disease, and arthritis; 
an initial evaluation in excess of 20 
percent for his lumbosacral strain, 
degenerative disc disease, and arthritis; 
an effective date prior to July 16, 2004, 
for the award of service connection for 
idiopathic dermatitis; and an initial 
evaluation in excess of 30 percent for 
his idiopathic dermatitis.  The Veteran 
should be given the appropriate 
opportunity to respond to the SOC.

5.  Then readjudicate the issues of 
service connection for a chronic 
gastrointestinal disorder to include 
GERD, diverticulosis, and IBS, a chronic 
sleep disorder, and a chronic disorder 
manifested by sexual dysfunction with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154 (West 2002); 38 
C.F.R. § 3.310(a) (2009); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

